Citation Nr: 0524729	
Decision Date: 09/12/05    Archive Date: 09/21/05

DOCKET NO.  04-09 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Togus, 
Maine



THE ISSUE

Entitlement to an effective date earlier than October 26, 
1998, for a grant of service connection for residuals of a 
right ankle fracture.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant had active service from March 1965 to March 
1967, November 1968 to February 1970, and March 1970 to June 
1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Togus, Maine, Regional Office (RO), which granted service 
connection for residuals of a right ankle fracture, effective 
October 26, 1998.  A May 2004 RO hearing was held.  Although 
appellant requested a Travel Board hearing and such hearing 
was scheduled for May 2005, the appellant failed to report 
for it.  

The case is now ready for the Board's appellate 
determination.


FINDINGS OF FACT

1.  It was factually ascertainable from the service medical 
records that appellant sustained an in-service right ankle 
fracture.

2.  An initial (original) claim of entitlement to service 
connection for compensation purposes for residuals of a right 
ankle fracture dated in February 1971, was received by VA on 
July 8, 1971.  

3.  Later in July 1971, a VA Medical Center reportedly 
scheduled a VA examination for October 15, 1971, in 
connection with appellant's service connection claim and on 
October 19, 1971, informed the appropriate VA Regional Office 
that appellant failed to report for said examination.

4.  On November 29, 1971, the VA Regional Office sent 
appellant a letter addressed to his last known address of 
record, informing him that his claim had been denied for 
failure to report for the scheduled examination, and that no 
further action would be undertaken unless he informed the VA 
Regional Office of his willingness to report for examination 
by providing a signed statement in order for his claim to be 
reconsidered.  Since he did not timely respond to that 
November 1971 notice of denial of his claim within the 
applicable one-year period, that claim for service connection 
for residuals of a right ankle fracture constitutes an 
abandoned claim.

5.  Appellant did not submit any written communication 
expressing an intent to reopen his claim for service 
connection for residuals of a right ankle fracture for 
compensation purposes until a letter was received by VA on 
October 26, 1998.  

6.  By an August 2003 rating decision, the RO granted service 
connection and assigned an effective date of January 26, 
1998, the date of receipt of reopened claim, for residuals of 
a right ankle fracture.


CONCLUSION OF LAW

The criteria for an effective date earlier than January 26, 
1998, for a grant of entitlement to service connection for 
compensation purposes for residuals of a right ankle fracture 
have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991-
2002); 38 C.F.R. §§ 3.158, 3.400 (1971-2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et 
seq., (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  This change in the law 
is generally considered applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099- 
2100 (2000); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. 
§ 3.159 (2003)); and VAOPGCPREC 7-2003 (Nov. 19, 2003).

Assuming that Section 3 of the VCAA is applicable in the 
instant appeal, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed with respect to the issue of an effective date 
earlier than January 26, 1998, for a grant of entitlement to 
service connection for compensation purposes for residuals of 
a right ankle fracture.  The evidentiary record includes 
service medical records and post-service evidence; a January 
26, 1998, formal claim for said disability; an October 1971 
VA Medical Center request for physical examination form; a 
November 1971 VA notice of denial of said claim for failure 
to report for VA examination; a January 1972 rating decision 
that granted service connection for residuals of a right 
ankle fracture only for insurance purposes; and written 
statements and other documentary evidence that the appellant 
has submitted, including his reopened claim in question 
received by VA on October 26, 1998.

Additionally, appellant was issued a Statement of the Case 
and Supplemental Statements of the Case, which included 
relevant laws and regulations, discussion of relevant 
clinical evidence, and a detailed explanation of the 
rationale for the adverse decision with respect to the 
earlier effective date appellate issue.  It does not appear 
that appellant has informed the VA of the existence of any 
other specific competent evidence that should be obtained 
with respect to the earlier effective date appellate issue.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant prior to the 
initial unfavorable agency of original jurisdiction decision 
on a service-connection claim.  Assuming that that ruling 
applies to earlier effective date claims, a May 2003 pre-
adjudication VCAA notice was in fact issued prior to the 
August 2003 adverse rating decision on the earlier effective 
date claim in question, which specifically advised the 
appellant as to which party could or should obtain which 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  After that VCAA letter was issued, in a May 2003 
written statement, appellant specifically reported that he 
had no additional evidence to submit and desired that the 
case be decided expeditiously.

Thus, the Board concludes that the appellant was adequately 
informed of the evidence needed to substantiate his claim in 
question and that the VA has adequately attempted to assist 
him in obtaining evidence necessary to substantiate the 
claim.

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose regarding said appellate issue in 
question.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  See Bernard v. Brown, 4 Vet. App. 384 
(1993); 38 C.F.R. § 20.1102 (2003).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985); and 
Mayfield, supra.  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the VCAA to 
the extent it may apply, has been satisfied with respect to 
the issue on appeal.

The appellant contends that the effective date for the right 
ankle fracture residuals should be back to service.  It is 
asserted, in essence, that he was erroneously informed by the 
military at service discharge that accepting military medical 
discharge compensation rendered him ineligible for VA 
compensation, and that VA should have correctly advised him 
as to his rights.  However, it should suffice to point out 
that VA is not responsible for information presented by 
military officials, ignorance of the law is no excuse, and 
the evidentiary record does not indicate that VA misled him 
in any material manner.  

Except as otherwise provided, the effective date of an...award 
of compensation based on an original claim,...will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A § 5110(a); 38 C.F.R. 
§ 3.400.

Under 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i), the 
effective date of an award of direct service connection shall 
be the day following separation from active service or date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim, 
or date entitlement arose, whichever is later.  

Where evidence requested for the purpose of determining 
continued entitlement to VA compensation is not furnished 
within one year after the date of request, the claim will be 
considered abandoned.  After the expiration of one year, 
further action will not be taken unless a new claim is 
received.  Should the right to benefits be finally 
established, compensation based on such evidence shall 
commence not earlier than the date of filing of the new 
claim.  38 C.F.R. § 3.158(a).

The service medical records reveal that appellant sustained 
an in-service right ankle fracture and that an initial 
(original) application to entitlement to service connection 
for compensation purposes for residuals of a right ankle 
fracture dated in February 1971 was received by VA on July 8, 
1971.  Later that month, a VA Medical Center reportedly 
scheduled a VA examination for October 15, 1971, in 
connection with appellant's service connection claim and on 
October 19, 1971, informed the VA Regional Office that 
appellant failed to report for said examination.  The 
examination was indicated to ascertain whether there were 
identifiable residuals.  On November 29, 1971, the VA 
Regional Office sent appellant a letter addressed to his last 
known address of record, informing him that his claim had 
been denied for failure to report for the scheduled 
examination and that no further action would be undertaken 
unless he informed the VA Regional Office in writing of his 
willingness to report for examination.  Since he did not 
timely respond to that November 29, 1971 notice of denial of 
his claim within one year after the date of request (no later 
than November 29, 1972), an issue for resolution is whether 
that claim received by VA on July 8, 1971 constitutes an 
"abandoned" claim.  

In Woods v. Gober, 14 Vet. App. 214, 220 (2000), the Court 
held that "[t]here is a presumption of regularity that the 
Secretary properly discharged his official duties by mailing 
a copy of a VA decision to the last known address of the 
appellant and the appellant's representative, if any, on the 
date that the decision was issued....   The appellant may 
rebut that presumption by submitting [']clear evidence to the 
effect that [VA's] regular mailing practices are not regular 
or that they were not followed.[']"  

Appellant does not contend that he never received notice to 
report for the 1971 VA examination that was scheduled in 
connection with his 1971 claim for service connection 
compensation for residuals of a right ankle fracture.  
Although he testified at a May 2004 RO hearing on appeal, at 
T.9-10, that he did not currently recall whether or not he 
received such notice, he conceded that the address in an 
October 1971 VA request for physical examination notice was 
his in-laws' house where he had resided.  Additionally, the 
address in an October 1971 VA Medical Center request for 
physical examination form was the same as that reported by 
him in his earlier February 1971 service connection 
application in question.  There is absolutely no indication 
in the evidentiary record that any written correspondence 
regarding the service connection compensation claim in 
question that was sent to appellant was returned 
undeliverable.  Additionally, appellant does not allege that 
he did not receive the November 29, 1971 VA Regional Office 
letter, informing him that his claim had been denied for 
failure to report for the scheduled examination and that no 
further action would be undertaken unless he informed the VA 
Regional Office in writing of his willingness to report for 
examination.  

The Board therefore concludes that the presumption of 
regularity has not been rebutted as to whether notice of said 
scheduled October 1971 VA examination or November 29, 1971 VA 
Regional Office letter in question was properly mailed and 
actually delivered by the Postal Service to appellant's last 
known address.  It should also be pointed out that 
appellant's application for Government Life Insurance did not 
express an intention to request service connection 
compensation for residuals of a right ankle fracture, and 
therefore may not reasonably be construed as a claim for 
service connection compensation for said disability.  

Thus, the Board finds that since the evidentiary record does 
not indicate that appellant timely responded to the November 
29, 1971 VA notice of denial of his July 8, 1971 claim for 
service connection compensation for residuals of a right 
ankle fracture within one year after the date of request, 
that claim is an "abandoned" claim.  

An issue for resolution concerns the earliest date appellant 
filed a new claim for service connection compensation for 
residuals of a right ankle fracture after his original claim 
received by VA on July 8, 1971 was abandoned.  

In pertinent part, the effective date of an award of 
compensation based on...a claim reopened after final 
disallowance,...will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  

The effective date of an award of disability compensation 
based on new and material evidence (other than service 
medical records) received after a final disallowance shall be 
the date of receipt of new claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(q)(1)(ii).  

None of the private and VA clinical records/examination 
report dated in the 1990's specifically pertained to 
residuals of a right ankle fracture as to constitute an 
informal claim for service connection compensation for said 
disability.  Although appellant filed a March 1997 pension 
claim, no mention of a right ankle fracture was made therein 
and an August 1997 rating decision was limited to awarding 
pension benefits.  In Brannon v. West, 12 Vet. App. 32, 34-35 
(1998), the Court explained that the appellant in that case 
argued that the Board failed to adjudicate a claim that was 
reasonably raised by the medical evidence of record.  The 
Court held that:

A claim "means a formal or informal 
communication in writing requesting a 
determination of entitlement, or 
evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (1997) 
(emphasis added).  "Any communication or 
action, indicating an intent to apply for 
one or more benefits under the laws 
administered by the Department of 
Veterans Affairs...may be considered an 
informal claim.  Such informal claim must 
identify the benefit sought."  38 C.F.R. 
§ 3.155(a) (1997) (emphasis added)....  
Therefore, before a VARO or the BVA can 
adjudicate an original claim for 
benefits, the claimant must submit a 
written document identifying the benefit 
and expressing some intent to seek it....  

The mere presence of the medical evidence 
does not establish an intent on the part 
of the veteran to seek secondary service 
connection for the psychiatric condition.  
See, e.g., KL v. Brown, 5 Vet. App. 205, 
208 (1993); Crawford v. Brown, 5 Vet. 
App. 33, 35 (1993); cf. 38 C.F.R. 
§ 3.157(b) (1997) (permitting certain 
medical reports to be accepted as an 
"informal claim for increased benefits 
or an informal claim to reopen").  

In Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995), the 
Court held that the BVA is not required to do a 
[']prognostication['] but to review issues reasonably raised 
by the substantive appeal."

Although in 2003 and 2004, appellant submitted certain 
service personnel records that were not previously of record 
at the time of his 1971 claim, such records are immaterial 
and merely indicated that a military physical evaluation 
board determined that he was unfit for service by reason of 
physical disability (service medical records previously of 
record at the time of his 1971 claim included a similar 
determination by a military medical board).  As such, these 
service personnel records are not the type of evidence 
contemplated under 38 C.F.R. § 3.156(c) (2004).  

In short, appellant did not submit any written communication 
expressing an intent to reopen his claim for service 
connection compensation for residuals of a right ankle 
fracture for compensation purposes until a letter was 
received by VA on October 26, 1998.  Since appellant did not 
submit any communication that can be reasonably construed as 
a reopened claim for service connection compensation for 
residuals of a right ankle fracture between the date the July 
8, 1971 claim legally became an abandoned claim and the 
written statement received by the RO on October 26, 1998, 
which was accepted as a reopened claim for service connection 
compensation for said disability, the October 26, 1998 date 
of the reopened claim controls.  See 38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400 (the effective date of an award of 
compensation based on a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later).  


ORDER

An effective date earlier than October 26, 1998, for a grant 
of service connection for residuals of a right ankle fracture 
is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


